Citation Nr: 1744794	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  14-01 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating evaluation in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from August 1968 to April 1970.

This appeal arises before the Board of Veterans' Appeals (Board) from a July 2011 rating decision in which the Department of Veteran Affairs (VA) St. Petersburg, Florida, Regional Office (RO) continued a 50 percent disabling evaluation for posttraumatic stress disorder (PTSD).  

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that the Veteran raised the issue of a TDIU in the May 2017 Board hearing.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is seeking entitlement to a TDIU as a component of his claim for a higher rating for his service-connected PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the current severity of the Veteran's service-connected PTSD.

The Veteran asserts that his PTSD warrants a rating in excess of 50 percent.  The Veteran was last evaluated for PTSD in June 2011.  In an August 2011 Notice of Disagreement, the Veteran asserted that the June 2011 examination was inadequate in assessing his current symptoms.  At a May 2017 hearing, the Veteran testified that he attended weekly sessions with a VA psychologist.  The record was held open to retain these records in order to provide a more complete picture of the current severity of the Veteran's PTSD.

The most current VA treatment records have been obtained; however, these records did not provide adequate details necessary to adjudicate the claim.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that the June 2011 examination is unduly remote, and there is insufficient medical evidence on file from which the Board can accurately determine the current severity of PTSD.  As such, an additional examination is warranted to assess the current severity of the Veteran's PTSD.

As to the TDIU claim, the issue of entitlement to a TDIU is inextricably intertwined with the claim discussed above.  As the case is being remanded to determine whether the Veteran is entitled to an increased disabling evaluation for PTSD, the outcome of that decision will be relevant as to the functional impact the Veteran's service-connected disability has on his ability to perform the mental and physical acts required of sedentary and physical work.  Therefore, the appropriate remedy is to defer consideration of the claim of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  The Board also notes that while the issue of a TDIU has been raised in the record, a formal application has not been filed.  

For these reasons, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to submit a formal application for TDIU and submit any evidence showing that his service-connected disabilities render him unemployable.

2.  Schedule the Veteran for a VA examination to determine the severity of the service-connected PTSD.  The examiner should review the claims file.  All necessary studies and tests should be conducted.

The examiner should provide information as to whether the disability causes reduced reliability and productivity; or causes deficiencies in most of the areas of work, school, family relations judgment, thinking and mood; or causes total social and occupational impairment.

The examiner should also discuss the impact of the service-connected PTSD upon the Veteran's ability to work. 

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to the severity of symptoms.  The examiner should explain the medical basis for the conclusions reached.

3.  Readjudicate the claims.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




